PER CURIAM.
In this Anders1 appeal, we AFFIRM the violation of probation findings and three year prison sentence without comment. But, it appears Appellant’s recently-corrected judgment and sentence does not comport with the clear direction of the trial court’s March 26, 2013 order. The Clerk of Court has a purely ministerial duty to carry out the explicit terms of the trial court’s directive. We trust that the Clerk will enter a corrected judgment and sentence in accord with, and required by, the trial court’s order.
WOLF, VAN NORTWICK, and CLARK, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).